Case 5:17-cv-00538-JVS-DFM Document 96 Filed 10/29/20 Page 1 of 1 Page ID #:1272



                                                                      JS-6


                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION



   NIYATII WINTERS,                             Case No. ED CV 17-00538-JVS (DFM)

            Plaintiff,                          JUDGMENT

               v.

   DR. SAWERIS et al.,

            Defendants.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Complaint and entire action is dismissed
  without prejudice for failure to prosecute.



   Date: October 29, 2020                       ___________________________
                                                JAMES V. SELNA
                                                United States District Judge
